Citation Nr: 0003203	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-13 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty debt in 
the original amount of $25,735, plus interest.


REPRESENTATION

Appellant represented by:	Michael M. Todaro, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 decision by the 
Committee on Waivers and Compromises at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Review of the record reflects that in his April 1996 
substantive appeal, the veteran requested a personal hearing 
before a Board Member.  The Board notes that the veteran has 
not been provided a hearing before a Board Member, and that a 
January 1999 notification of a scheduled Board Hearing and a 
May 1999 request to clarify his present representation were 
returned as undeliverable.  

The Board also notes that correspondence of record indicates 
the veteran is represented by Michael M. Todaro, Attorney at 
Law.  Correspondence submitted by Mr. Todaro refers to the 
veteran as his client, and he was introduced as the veteran's 
representative by the RO hearing officer at a September 1995 
personal hearing.  The RO also listed Mr. Todaro as the 
veteran's representative in the February 1996 statement of 
the case.  In his April 1996 substantive appeal the veteran 
indicated he had sought the counsel of Mr. Todaro to 
represent him in this matter.  Although subsequent Board and 
RO correspondence did not identify Mr. Todaro as the 
veteran's representative, there is no evidence of record 
showing the attorney has withdrawn from representation or 
that the veteran no longer wishes his representation in this 
matter.

The Board further notes that the July 1999 Board remand order 
included instructions to the RO to contact the veteran's 
private attorney to obtain a current mailing address for the 
veteran, but the record does not reflect the RO acted upon 
this instruction.  Therefore, the Board finds additional 
action is required prior to Board review.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  

Accordingly, the Board remands the case for the following 
action:

1.  An attempt should be made to contact 
Michael M. Todaro, Attorney at Law, to 
obtain a current mailing address for the 
veteran, if possible, and to clarify the 
matter of representation.  Correspondence 
dated in March 1996 shows the attorney's 
address was University Tower, 4199 Campus 
Drive, Suite 550, Irvine, California, 
92715.  The RO should document and 
associate with the record any attempts to 
contact the attorney.

If the attorney or veteran can not be 
located, or if the attorney withdraws 
from representation in accordance with 
38 C.F.R. § 20.608 (1999), the RO should 
return the case to the Board for review.

2.  If the attorney is able to supply a 
current mailing address for the veteran, 
the veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board as soon as it may be feasible.  
Notice should be sent to the veteran and 
his representative.  The veteran should 
be asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



